 1

 2                                   UNITED STATES DISTRICT COURT

 3                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

 4                                           OAKLAND DIVISION

 5

 6 DEMANUS JAMES,                                               Case No: 20-cv-05562 SBA

 7                  Plaintiff,                                  CONDITIONAL DISMISSAL ORDER

 8          vs.

 9 LIBERTY LIFE INSURANCE COMPANY OF
   BOSTON,
10
              Defendant.
11

12

13           Plaintiff, by and through counsel, has advised the Court that the Parties have agreed to a

14   settlement. Dkt. No. 16. Accordingly,

15           IT IS HEREBY ORDERED THAT this action and all claims asserted herein are

16   DISMISSED. All scheduled dates are VACATED. In the event that the settlement is not realized,

17   any party may move to reopen the case and pretrial/trial dates will be reset, provided such motion

18   is filed within 45 days of the date this order is filed.

19           IT IS SO ORDERED.

20   Dated: June 8, 2021                                        ____________________________
                                                                SAUNDRA BROWN ARMSTRONG
21                                                              Senior United States District Judge
22

23

24

25

26

27

28
